In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-19-00304-CV


             ROSENDO CANTU D/B/A CANTU WELDING, APPELLANT

                                            V.

                               JOSE ALDABA, APPELLEE

                          On Appeal from the 69th District Court
                                   Moore County, Texas
                   Trial Court No. 17-60, Honorable Ron Enns, Presiding

                                  September 13, 2019

                            MEMORANDUM OPINION
                    Before CAMPBELL and PIRTLE and PARKER, JJ.


      Appellant, Rosendo Cantu d/b/a Cantu Welding, has filed a motion seeking

voluntary dismissal of this appeal.     The court finds the motion complies with the

requirements of Rule of Appellate Procedure 42.1(a)(1) and that granting the motion will

not prevent any party from seeking relief to which it would otherwise be entitled.


      As no decision of the court has been delivered to date, we grant the motion. The

appeal is dismissed. No motion for rehearing will be entertained and our mandate will
issue forthwith. The parties have not presented an agreement for assessment of costs.

Therefore, costs are assessed against appellant. TEX. R. APP. P. 42.1(d).


                                                     Per Curiam




                                           2